[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1219

                       BARBARA M. COX,

                    Plaintiff, Appellant,

                              v.

         SOCIAL SECURITY ADMINISTRATION COMMISSIONER,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

           [Hon. Gene Carter, U.S. District Judge]                                                             

                                         

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

Francis M. Jackson on brief for appellant.                              
Jay  P.  McCloskey,  United  States  Attorney,  David  R. Collins,                                                                             
Assistant  United States  Attorney, and  Thomas  D. Ramsey,  Assistant                                                                  
Regional Counsel, Region  I, Social Security Administration,  on brief
for appellee.

                                         

                      November 26, 1997
                                         

          Per Curiam.  Claimant-appellant Barbara Cox appeals                                

from   a  judgment  of   the  district  court   adopting  the

Magistrate's  report   and   affirming  an   order   of   the

Commissioner of Social Security that  Cox was not entitled to

disability  benefits.   Having carefully reviewed  the record

and  the parties'  briefs,  we  reject  each  of  appellant's

assignments  of error under Social Security Ruling 83-20, and

affirm   substantially  for   the  reasons   stated  in   the

Magistrate's thorough report  of December 16,  1996.  We  add

here  only  that,  contrary  to  appellant's suggestion,  the

Administrative Law Judge's (ALJ's) decision contains findings

adequate to permit  effective review of his  determination as

to appellant's credibility, and there was no prejudice in the

ALJ's  failure to  separately  mention appellant's  husband's

affidavit.   See Stein  v. Sullivan, 966  F.2d 317,  319 (7th                                               

Cir. 1992) (noting that the level of articulation required in

an  ALJ's  decision  is  not  precise).    The  finding  that

appellant did not  demonstrate the onset  of a severe  mental

impairment prior to  the expiration of her insured  status is

supported by substantial evidence in the record as a whole.

          Affirmed.                              

                             -2-